Title: Franklin’s Account of His Audience with Hillsborough, 16 January 1771
From: Franklin, Benjamin
To: 


Almost exactly three years earlier, on January 20, 1768, Lord Hillsborough had become Secretary of State for the American Colonies. Franklin’s initial attitude toward the new office and the man who filled it had been favorable, but disillusionment had soon set in. Hillsborough had ordered troops to Boston, had opposed total repeal of the Townshend Acts, and until his volte-face at the end of 1769 had blocked the ambitions of the Walpole Company. Although his personal relations with Franklin remained at least polite until the interview described below, the two men were poles apart. When the American called to present his credentials as agent of the Massachusetts House, politeness disappeared.
Franklin’s account of the scene between them does not clarify the Secretary’s position. Hillsborough had been concerned ever since coming to office with regularizing colonial administration, and one of the outstanding irregularities was the agencies. The traditional view of them in Whitehall was clear enough. Although a branch of the legislature, such as the Massachusetts House, might appoint an agent to act for it in a specific matter within its bailiwick, the general rule until recently had been, despite some exceptions, that an agent who acted for the colony at large was appointed by both houses and the governor. This rule had been largely disregarded since 1765, and Hillsborough was attempting to revive it. Dennys DeBerdt, Franklin’s predecessor for Massachusetts, had had his status questioned: he had been chosen to represent the House in working for repeal of the Stamp Act, Hillsborough had suggested, and had no standing once that objective had been achieved. Although DeBerdt had nevertheless been tolerated, Franklin might have guessed that whoever succeeded him on the same basis would not be welcomed with open arms at the American Department.
Massachusetts was rapidly becoming a thorn in the side of administration, and so was Franklin. His letters to America in 1770, favoring nonimportation, had recently appeared in England; and their thinly veiled references to the incompetence of the ministry could scarcely have endeared their author to the minister chiefly concerned. Hillsborough also, whatever he might say, was no friend to the Walpole Company, of which Franklin was a leading promoter; the Earl’s opposition to its schemes was what forced him from office in 1772. He probably did not welcome any development that increased Franklin’s influence, and least of all one that gave the American a claim to be what he said he was, “an Agent for the People” of the most explosive British colony.
Franklin’s account of the interview leaves much unexplained, not only about Hillsborough’s conduct but also about his own. Why did he take the unusual step of presenting his credentials to the Secretary of State, rather than to the secretary of the Board of Trade? Had he really convinced himself that those credentials were valid enough to secure his official acceptance as agent? If so, he showed much less awareness of the governmental position than he had on other occasions. If not, he chose the one method that virtually ensured a confrontation, and so precluded a working relationship based on the kind of unofficial recognition that DeBerdt had had. Neither Franklin nor his constituents in Massachusetts stood to gain, it would seem, from a complete breach; yet he took the initiative in seeking an interview that achieved precisely that. Hillsborough refused to see him again, except for one extraordinary outburst of hospitality in Ireland. A principal channel of communication with the government was consequently closed, and remained so for a year and a half.
All we know about the course of the interview is what Franklin tells us. Hillsborough, he says, received him graciously and even cordially. At the mention of Massachusetts, however, the Earl’s well known courtly manners suddenly evaporated; he turned waspish and showed himself to be a mixture of ignorance, arrogance, and insecurity. The agent’s mild attempts to pacify stopped as his own anger mounted; on leaving he said in effect that the Secretary himself was the barrier to any reconciliation with the colonies. This is the dialogue as Franklin recorded it. He may well have been accurate, or he may not have been. He had a constituency in Massachusetts, it is worth remembering, that had been divided about selecting him because his loyalty to the American cause was suspect; and his account of the interview was intended for that constituency. His situation may have influenced him, consciously or unconsciously, to retouch the picture he was drawing, in order to portray himself as the champion of colonial rights and the Minister as their inveterate enemy.
 Wednesday, Jan. 16. ’71
At the earnest Instance and Request of Mr. Strahan I went this Morning to wait on Lord Hillsborough. The Porter at first deny’d his Lordship, on which I left my Name, and drove off. But before the Coach got out of the Square, the Coachman heard a Call, turn’d, and went back to the Door, when the Porter came and said, His Lordship will see you, Sir. I was shown into the Levee Room, where I found Governor Barnard, who I understand attends there constantly. Several other Gentlemen were there attending, with whom I sat down a few Minutes. When Secretary Pownall came out to us, and said his Lordship desired I would come in.
I was pleas’d with this ready Admission, and Preference, (having sometimes waited 3 or 4 Hours for my Turn) and being pleas’d, I could more easily put on the open chearful Countenance that my Friends advis’d me to wear. His Lordship came towards me, and said “I was dressing in order to go to Court; but hearing that you were at the Door, who are a Man of Business, I determin’d to see you immediately.” I thank’d his Lordship and said that my Business at present was not much, it was only to pay my Respects to his Lordship and to acquaint him with my Appointment by the House of Representatives of the Province of Massachusetts Bay, to be their Agent here, in which Station if I could be of any Service—I was going on to say, to the Publick I should be very happy; but his Lordship whose Countenance chang’d at my naming that Province cut me short, by saying, with something between a Smile and a Sneer,


L H.
I must set you right there, Mr. Franklin, you are not Agent.


B F.
Why; my Lord?


L.H.
You are not appointed.


B.F
I do not understand your Lordship. I have the Appointment in my Pocket.


L.H.
You are mistaken. I have later and better Advices. I have a Letter from Governor Hutchinson. He would not give his Assent to the Bill.


B.F.
There was no Bill, my Lord; it is a Vote of the House.


L.H.
There was a Bill presented to the Governor, for the Purpose of appointing you, and another, one Dr. Lee, I think he is call’d, to which the Governor refus’d his Assent.


B.F.
I cannot understand this, my Lord. I think There must be some Mistake in it. Is your Lordship quite sure that you have such a Letter?


L H.
I will convince you of it directly. Rings the Bell. Mr. Pownall will come in and satisfy you.


B.F.
It is not necessary that I should now detain your Lordship from Dressing. You are going to Court. I will wait on your Lordship another time.


L.H.
No, stay, He will come in immediately. To the Servant. Tell Mr. Pownall I want him. Mr. Pownall comes in.


L.H.
Have not you at hand Govr. Hutchinson’s Letter mentioning his Refusing his Assent to the Bill for appointing Dr. Franklin Agent?


SEC. P.
My Lord?


L H.
Is there not such a Letter?


SEC. P.
No, my Lord. There is a Letter relating to some Bill for payment of Salary to Mr. DeBerdt and I think to some other Agent, to which the Governor had refus’d his Assent.


L H.
And is there nothing in that Letter to the purpose I mention?


SEC. P.
No, my Lord.


B F.
I thought it could not well be, my Lord, as my Letters are by the last Ships and mention no such Thing. Here is an authentic Copy of the Vote of the House appointing me, in which there is no Mention of any Act intended. Will your Lordship please to look at it? (With some seeming Unwillingness he takes it, but does not look into it).


L H.
An Information of this kind is not properly brought to me as Secretary of State. The Board of Trade is the proper Place.


B.F.
I will leave the Paper then with Mr. Pownall, to be—


L.H.
(Hastily) To what End would you leave it with him?


B F.
To be entred on the Minutes of that Board, as usual.


L.H.
(Angrily) It shall not be entred there. No such Paper shall be entred there while I have any thing to do with the Business of that Board. The House of Representatives has no Right to appoint an Agent. We shall take no Notice of any Agents but such as are appointed by Acts of Assembly to which the Governor gives his Assent. We have had Confusion enough already. Here is one Agent appointed by the Council, another by the House of Representatives; Which of these is Agent for the Province? Who are we to hear on Provincial Affairs? An Agent appointed by Act of Assembly we can understand. No other will be attended to for the future, I can assure you.


B.F.
I cannot conceive, my Lord, why the Consent of the Governor should be thought necessary to the Appointment of an Agent for the People. It seems to me, that—


L H.
(With a mix’d Look of Anger and Contempt) I shall not enter into a Dispute with you, Sir, upon this Subject.


B F.
I beg your Lordship’s Pardon. I do not presume to dispute with your Lordship: I would only say, that it seems to me, that every Body of Men, who cannot appear in Person where Business relating to them may be transacted, should have a Right to appear by an Agent; The Concurrence of the Governor does not seem to me necessary. It is the Business of the People that is to be done, he is not one of them, he is himself an Agent.


L H.
Whose Agent is he? (Hastily).


B F.
The King’s, my Lord.


L H.
No such Matter. He is one of the Corporation, by the Province Charter. No Agent can be appointed but by an Act, nor any Act pass without his Assent. Besides, This Proceeding is directly contrary to express Instructions.


B.F.
I did not know there had been such Instructions, I am not concern’d in any Offence against them, and—


L H.
Yes, your Offering such a Paper to be entred is an Offence against them. (Folding it up again, without having read a Word of it.) No such Appointment shall be entred. When I came into the Administration of American Affairs, I found them in great Disorder; By my Firmness they are now something mended; and while I have the Honour to hold the Seals, I shall continue the same Conduct, the same Firmness. I think My Duty to the Master I serve and to the Government of this Nation require it of me. If that Conduct is not approved, They may take my Office from me when they please. I shall make ’em a Bow, and thank ’em. I shall resign with Pleasure. That Gentleman knows it. (Pointing to Mr. Pownall.) But while I continue in it, I shall resolutely persevere in the same firmness. (Spoken with great Warmth, and turning pale in his Discourse, as if he was angry at something or somebody besides the Agent; and of more Importance) Consequence to himself.


B.F.
(Reaching out his Hand for the Paper, which his Lordship returned to him) I beg your Lordship’s Pardon for taking up so much of your time. It is I believe of no great Importance whether the Appointment is acknowledged or not, for I have not the least Conception that an Agent can at present be of any Use, to any of the Colonies. I shall therefore give your Lordship no farther Trouble. Withdrew.


